



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of January 1, 2018
(“Effective Date”), between Gentex Corporation (“Gentex” or “Company”) having a
place of business at 600 N. Centennial St. Zeeland, Michigan 49464 and Fred T.
Bauer, having employee number 300000010 (“Employee”) (individually referred to
as “Party” and collectively as “Parties”).
WHEREAS, the Company and Employee have entered into the CEO and Chairman
Retirement and Release Agreement having an effective date of December 31, 2017
(“Retirement Agreement”) and that certain Stock Redemption Agreement
(“Redemption Agreement”); and
WHEREAS, Employee is willing to serve in the employ of the Company as provided
in this Agreement; and
WHEREAS, Employee will no longer be an employee of Gentex at the expiration of
this Agreement.
NOW, THEREFORE, for good and valuable consideration, wherein the Parties hereby
acknowledge the receipt and sufficiency of the consideration, the Parties agree
as follows.
1.     Effective Date and Term. The term of this Agreement will be five (5)
years, and will expire on December 31, 2022 (the “Term”), unless earlier
terminated as set forth herein.
2.     Employment. During the Term, Employee will be an employee of the Company
and serve as an employee consultant with the title of Chairman Emeritus,
Founder, and Advisor of the Corporation and report to the Board of Directors of
the Company. During the Term, Employee’s duties are to be reasonably available
to be contacted for information regarding Gentex on an as-needed basis.
3.     Compensation. Employee will be compensated during the Term as follows:
(a)    Salary. Employee’s annual salary will be paid on normal payroll dates and
will be less required deductions and tax withholdings. The Employee will be paid
the following annual amounts:
January 1, 2018 - December 31, 2018 - $595,906.48
January 1, 2019 - December 31, 2019 - $446,929.86
January 1, 2020 - December 31, 2020 - $446,929.86
January 1, 2021 - December 31, 2021 - $297,953.24
January 1, 2022 - December 31, 2022 - $297,953.24
(b)    Bonus. Employee is not eligible for any of the Company’s bonus programs
with respect to performance periods during the Term, but he will remain eligible
and will receive the profit-sharing and performance-based bonuses with respect
to 2017 that have been paid or are payable in 2018 in accordance with the terms
and conditions generally applicable with respect to such bonuses.
(c)    Equity Plans. Employee’s outstanding stock options will continue to vest
during the Term per Gentex’s Employee Stock Option Plan and the applicable award
agreements. Employee’s vested stock options, including options vesting during
the Term, must be exercised on the earlier of (i) prior to the vested options
expiration date or (ii) on or before the close of ninety





--------------------------------------------------------------------------------





(90) business days after the expiration of the Term, or the vested stock options
are forfeited per Gentex’s Employee Stock Option Plan. Employee will not be
granted stock options during the Term. Employee must adhere to Gentex’s policies
regarding blackout periods to the extent applicable to non-officer employees of
the Company and abide by Gentex’s policies on refraining from trading on insider
information, provided that the Company has given Employee sufficient prior
notice of any changes to such policies that occur during the Term.
(d)     Fringe Benefits. Employee will receive the additional fringe benefits:
(i)    Health Care. Gentex will pay the full cost of Employee’s COBRA coverage.
At the expiration of Employee’s COBRA continuation coverage, Employee must
enroll in the appropriate Medicare plan and Gentex will pay for a supplemental
insurance policy during the Term so as to provide Employee coverage that is
substantially equivalent to the coverage offered to Gentex senior executives.
Additionally, Gentex will pay for a vision insurance plan and dental insurance
plan during the Term that is substantially equivalent to the plans offered to
Gentex senior executives. The terms of applicable insurance policies and benefit
plans in effect from time to time will govern with regard to specific issues of
coverage and benefit eligibility, provided that the Company will not make any
change with respect to Employee that it does not also make on a consistent basis
for senior executives of the Company.
(ii)    Other Benefits. Employee shall be entitled to be treated the same as an
executive officer of the Company with respect to existing personal use of
corporate assets during the Term and the policies in place with respect thereto
as of January 1, 2018, shall not be subject to change for Employee during the
Term (except as necessitated by changes in applicable laws, rules, and
regulations; provided, however, that any such changes with respect thereto
necessitated by changes in laws, rules, or regulations will be applied to
Employee in the same manner as such changes are applied to executive officers).
The Company confirms that is has provided Employee with true and accurate copies
of its policies in effect as of January 1, 2018 with respect to personal use of
corporate assets and that the Company’s method for calculating usage costs that
was in effect as of September 30, 2017 will remain in effect with respect to
Employee during the Term, except as necessitated by any changes in applicable
laws, rules, or regulations; provided, however, that any such changes with
respect thereto necessitated by changes in laws, rules, or regulations will be
applied to Employee in the same manner as such changes are applied to executive
officers.
(e)    Paid Time Off. Employee will not accrue vacation days during the Term.
(f)    Office Space. During the first 3 months of the Term, the Company will
permit Employee to maintain his current office, furniture, business equipment
and parking garage space within the Company’s headquarters facility. On April 1,
2018, the Company will provide Employee appropriate, in its reasonable
discretion, office space, after discussion of the same with Employee, for the
remaining duration of the Term.
4.     Release and Waiver. In consideration of the benefits set forth in this
Agreement, at the expiration of the Term, Employee is to sign a release and
waiver in the form attached hereto as Exhibit 1; provided, however, that the
foregoing will not waive Employee's right to contest a for Cause (as defined
below) termination.
5.    Termination.    The Company may terminate Employee’s employment during the
Term only for Cause (as defined herein) as determined by the Board. For purposes
of this Agreement, "Cause" shall mean Employee’s: (a) willful commission of a
felony; (b) fraud in the performance of his duties under this Agreement or in
employment with the Company prior to the Effective Date (which the Board,





--------------------------------------------------------------------------------





other than Employee, acknowledges it has no actual knowledge of as the date
hereof); or (c) continuing willful failure to cure any material breach of this
Agreement or of Section 11 of the Retirement Agreement (as defined below) after
written demand from the Board for performance or compliance has been made to
Employee (which shall be made within a reasonable period of time after the Board
has actual knowledge of such circumstances) and such breach is not substantially
cured within sixty (60) calendar days after Employee’s receipt of such demand.
For purposes of this Agreement, “Cause” shall not include any one or more of the
following: (x) any act or omission which is taken at the direction of the Board;
or (y) any refusal to take any action that, in Employee’s reasonable good faith
judgment, would be unlawful or unethical.
6.     Successors; Binding Agreement. This Agreement will not be terminated by
any acquisition, merger or consolidation of the Company whereby the Company is
or is not the surviving or resulting corporation or as a result of any transfer
of all or substantially all of the assets of the Company. In the event of any
such acquisition, merger, consolidation, or transfer of assets, the provisions
of this Agreement will be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred (an “Acquirer”). The
Company will require any Acquirer to expressly assume and agree to be bound by
this Agreement.
7.    Notice. All demands and notices given hereunder will be sent by personal
delivery, e-mail transmission, or overnight express with a nationally recognized
courier, addressed to the respective Parties at the addresses set forth below,
or to such other address for a party as that Party may hereafter designate in
writing to the other Parties in the same manner:
If to Gentex:    Gentex Corporation
Attn: Legal Department    
600 North Centennial Street
Zeeland, MI 49464
legal.notification@gentex.com    


If to Employee:            Fred T. Bauer
2775 Lakeshore Drive
Holland, Michigan 49424
loisellen@gmail.com
                    
with a copy (which shall not serve as notice) to:


John Levi and Chris Abbinante
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
jlevi@sidley.com
cabbinante@sidley.com
            
8.    Amendment and Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged unless the waiver, modification, or discharge is
agreed to in a writing and signed by the Parties. No waiver by either Party at
any time of any breach or non-performance of this Agreement by the other Party
will be deemed a waiver of any prior or subsequent breach or non-performance.
9.     Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect. If a court of
competent jurisdiction ever determines that any provision of this Agreement
(including, but not limited to, all or any part of the non-competition covenant
in this Agreement) is unenforceable as written, the Parties intend that the
provision will be deemed narrowed or revised in that jurisdiction (as to
geographic scope, duration, or any other matter) to the extent necessary to
allow





--------------------------------------------------------------------------------





enforcement of the provision. The revision will thereafter govern in that
jurisdiction, subject only to any allowable appeals of that court decision.
10.    Entire Agreement. Except for the CEO and Chairman Retirement and Release
Agreement effective as of December 31, 2017 (the “Retirement Agreement”) and the
Stock Redemption Agreement effective as of January 5, 2018 (collectively, the
“Additional Agreements”) and Employee’s stock option award agreements : (a) this
Agreement contains the entire understanding of the parties and supersedes all
previous verbal and written agreements; and (b) there are no other agreements,
representations or warranties not referenced or set forth in this Agreement.
This Agreement shall only be altered, modified, or amended in writing signed by
the Parties. In the event of a conflict between this Agreement and the
Retirement Agreement, the terms of the Retirement Agreement shall govern. The
Parties agree that the execution of the Additional Agreements is among the
conditions precedent to the Parties’ agreeing to enter into this Agreement.
11.     Governing Law. The validity, interpretation, and construction of this
Agreement are to be governed by Michigan laws, without regard to choice of law
rules. The Parties agree that any judicial action involving a dispute arising
under this Agreement will be filed, heard and decided in the Ottawa County
Circuit Court or the U.S. federal district court for such geographic area. The
Parties agree that they will subject themselves to the personal jurisdiction and
venue of either court, regardless of where Employee or the Company may be
located at the time any action may be commenced. The Parties agree that the
locations specified above are mutually convenient forums and that each of the
Parties conducts business in Ottawa County.
12.     Section 409A. It is intended that any amounts payable under this
Agreement will be exempt from or comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and treasury regulations relating
thereto, so as not to subject Employee to the payment of any interest and tax
penalty which may be imposed under Section 409A of the Code, and this Agreement
shall be interpreted and construed accordingly where possible.
13.    Counterparts. This Agreement may be signed in original or by email in
counterparts, each of which will be deemed an original, and together the
counterparts will constitute one complete document.
IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.




FRED T. BAUER                    GENTEX CORPORATION


Signature: /s/ Fred T. Bauer                Signature: /s/ James
Wallace            


Print: Fred T. Bauer                     Print: James Wallace, Chairman        





